                       Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 1 of 22
 Debtor     Pacific Drilling S.A.                                                     Case number (if known)
            Name


 Fill in this information to identify the case:
 Debtor Name           Pacific Drilling S.A.
 United States Bankruptcy Court for the:
 Southern                                      District of    Texas
                                                              (State)                                                                     ☐ Check if this is an
 Case number (If known):                                                Chapter       11                                                      amended filing



 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
 number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

 1.         Debtor’s name                         Pacific Drilling S.A.


 2.         All other names debtor used
            in the last 8 years
            Include any assumed names,
            trade names, and doing
            business as names




 3.         Debtor’s federal Employer             9      8      – 1         4     6        5   7      2      4
            Identification Number (EIN)


 4.         Debtor’s address                      Principal place of business                               Mailing address, if different from principal place
                                                                                                            of business
                                                  8-10 Avenue de la Gare, L-1610                            11700 Katy Fwy, #175
                                                  Number       Street                                       Number     Street


                                                  Luxembourg            Luxembourg                          Houston             TX             77079
                                                  City                  State                   ZIP Code    City                State          ZIP Code


                                                                                                            Location of principal assets, if different from
                                                                                                            principal place of business


                                                  County
                                                                                                            Number     Street




                                                                                                            City                State                  ZIP Code


 5.         Debtor’s website (URL)                pacificdrilling.com




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 1
                      Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 2 of 22
 Debtor     Pacific Drilling S.A.                                                  Case number (if known)
            Name




 6.        Type of debtor                    ☐     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                             ☐     Partnership (excluding LLP)

                                             ☒     Other. Specify:       Public Company Limited by Shares


 7.        Describe debtor’s business        A. Check one:
                                             ☐      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             ☐      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             ☐      Railroad (as defined in 11 U.S.C. § 101(44))
                                             ☐      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             ☐      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             ☐      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             ☒      None of the above


                                             B. Check all that apply:
                                             ☐      Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             ☐      Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                    § 80a-3)
                                             ☐      Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                https://www.uscourts.gov/four-digit-national-association-naics-codes
                                                     2      1       1        1


 8.        Under which chapter of the        Check one:
           Bankruptcy Code is the
           debtor filing?                    ☐      Chapter 7

                                             ☐      Chapter 9

                                             ☒      Chapter 11. Check all that apply:
           A debtor who is a “small                             ☐       The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
           business debtor” must check                                  aggregate noncontingent liquidated debts (excluding debts owed to insiders or
           the first sub-box. A debtor as                               affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
           defined in § 1182(1) who elects                              balance sheet, statement of operations, cash-flow statement, and federal income tax
           to proceed under subchapter V                                return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
           of chapter 11 (whether or not                                1116(1)(B).
           the debtor is a “small business
           debtor”) must check the                              ☐       The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent
           second sub-box.                                              liquidated debts (excluding debts owed to insiders or affiliates) are less than
                                                                        $7,500,000, and it chooses to proceed under Subchapter V of Chapter 11. If this
                                                                        sub-box is selected, attach the most recent balance sheet, statement of operations,
                                                                        cash-flow statement, and federal income tax return, or if any of these documents do
                                                                        not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                ☒       A plan is being filed with this petition.

                                                                ☐       Acceptances of the plan were solicited prepetition from one or more classes of
                                                                        creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                ☒       The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                        Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                        Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                        Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                ☐       The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                        Rule 12b-2.
                                             ☐      Chapter 12




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                      Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 3 of 22
 Debtor     Pacific Drilling S.A.                                               Case number (if known)
            Name



 9.        Were prior bankruptcy cases       ☐ No
           filed by or against the debtor
           within the last 8 years?          ☒ Yes      District    Southern          When           11/12/2017          Case Number        17-13193 (MEW)
                                                                    District of New
                                                                    York
           If more than 2 cases, attach a
           separate list.                                                                            MM / DD / YYYY
                                                        District                      When                               Case Number

                                                                                                     MM / DD / YYYY


 10.       Are any bankruptcy cases          ☐ No
           pending or being filed by a
           business partner or an            ☒ Yes      Debtor      See attached Schedule 1                              Relationship     See Attached
           affiliate of the debtor?                                                                                                       Schedule 1

                                                        District    Southern Districts of Texas and New York             When             Contemporaneously
           List all cases. If more than 1,                                                                                                and
           attach a separate list.
                                                                                                                                          11/12/2017
                                                        Case number, if known


 11.       Why is the case filed in this     Check all that apply:
           district?                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ☐
                                                  immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                  district.
                                             ☒    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this
                                                  district.


 12.       Does the debtor own or have       ☒    No
           possession of any real
           property or personal              ☐    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
           property that needs                    needed.
           immediate attention?
                                                        Why does the property need immediate attention? (Check all that apply.)

                                                        ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                             safety.
                                                             What is the hazard?

                                                        ☐    It needs to be physically secured or protected from the weather.

                                                        ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                             attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                             assets or other options).

                                                        ☐    Other



                                                        Where is the property?

                                                                                      Number       Street




                                                                                      City                      State                   ZIP Code


                                                        Is the property insured?

                                                        ☐    No

                                                        ☐    Yes.     Insurance agency

                                                                      Contact name

                                                                      Phone



Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
                        Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 4 of 22
 Debtor     Pacific Drilling S.A.                                                 Case number (if known)
            Name



           Statistical and administrative information


 13.       Debtor’s estimation of              Check one:
           available funds
                                               ☐     Funds will be available for distribution to unsecured creditors.
                                               ☒     After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                                     creditors.


 14.       Estimated number of                 ☐     1-49                           ☒      1,000-5,000                   ☐     25,001-50,000
           creditors
                                               ☐     50-99                          ☐      5,001-10,000                  ☐     50,001-100,000
           (on a consolidated basis)           ☐     100-199                        ☐      10,001-25,000                 ☐     More than 100,000
                                               ☐     200-999


 15.       Estimated assets                    ☐     $0-$50,000                     ☐      $1,000,001-$10 million        ☐     $500,000,001-$1 billion
                                               ☐     $50,001-$100,000               ☐      $10,000,001-$50 million       ☒     $1,000,000,001-$10 billion
           (on a consolidated basis)           ☐     $100,001-$500,000              ☐      $50,000,001-$100 million      ☐     $10,000,000,001-$50 billion
                                               ☐     $500,001-$1 million            ☐      $100,000,001-$500 million     ☐     More than $50 billion


 16.       Estimated liabilities               ☐     $0-$50,000                     ☐      $1,000,001-$10 million        ☐     $500,000,001-$1 billion
                                               ☐     $50,001-$100,000               ☐      $10,000,001-$50 million       ☒     $1,000,000,001-$10 billion
           (on a consolidated basis)           ☐     $100,001-$500,000              ☐      $50,000,001-$100 million      ☐     $10,000,000,001-$50 billion
                                               ☐     $500,001-$1 million            ☐      $100,000,001-$500 million     ☐     More than $50 billion


           Request for Relief, Declaration, and Signatures


 WARNING –          Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000
                    or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.       Declaration and signature of        ☒     The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
           authorized representative of              this petition.
           debtor
                                               ☒     I have been authorized to file this petition on behalf of the debtor.

                                               ☒     I have examined the information in this petition and have a reasonable belief that the information is
                                                     true and correct.


                                               I declare under penalty of perjury that the foregoing is true and correct.

                                                     Executed on       10/30/2020
                                                                       MM / DD / YYYY


                                                    /s/ James W. Harris                                     James W. Harris

                                                     Signature of authorized representative of debtor        Printed name

                                                     Title    Designated Person




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 4
                      Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 5 of 22
 Debtor     Pacific Drilling S.A.                                   Case number (if known)
            Name


                                                                                               Date
                                    
 18.       Signature of attorney        /s/ Joseph E. Bain                                              10/30/2020

                                        Signature of authorized representative of debtor                MM/ DD / YYYY


                                        Joseph E. Bain
                                        Printed name

                                        Jones Walker LLP
                                        Firm name

                                        811 Main Street #2900
                                        Number         Street

                                        Houston                                                Texas                    77002
                                        City                                                   State                    ZIP Code

                                        (713) 437-1800                                         jbain@joneswalker.com
                                        Contact phone                                          Email address

                                        24085187                                               Texas
                                        Bar number                                             State




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 5
         Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 6 of 22




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 ---------------------------------------------------------- x
 In re:                                                     : Chapter 11
                                                            :
 PACIFIC DRILLING S.A.,                                     : Case No. 20-_______ (_____)
                                                            :
                   Debtor.                                  : (Joint Administration Requested)
                                                            :
 Tax I.D. No. XX-XXXXXXX                                    :
 ---------------------------------------------------------- x

     Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy Under
                                        Chapter 11
1.     If any of the debtor’s securities are registered under Section 12 of the Securities Exchange
       Act of 1934, the SEC file number is 001-35345
2.     The following financial data is the latest available information and refers to the debtor’s
       condition on June 30, 2020
       a.      Total assets                                                              $2,166,943,000
       b.      Total debts (including debts listed in 2.c below)                         $1,142,431,000
       c.      Debt securities held by more than 500 holders                                          N/A
                                                                         Approximate number of holders:
               secured  unsecured  subordinated 
               secured  unsecured  subordinated 
               secured  unsecured  subordinated 
               secured  unsecured  subordinated  $
               secured  unsecured  subordinated  $
       d.      Number of shares of preferred stock                                                    N/A
       e.      Number of shares of common stock                                   75,203,391 shares
               outstanding as of June 30, 2020

       Comments, if any: The financial data presented is on a consolidated basis, and includes
       assets and liabilities of all debtor and non-debtor subsidiaries of Pacific Drilling S.A.
       Pacific Drilling S.A. does not and cannot know the precise number of beneficial holders of
       any of the debt securities it has issued and does not believe that any such securities are held
       by more than 500 holders.

3.     Brief description of debtor’s business: This debtor and its affiliates are part of a corporate
       enterprise that utilizes its fleet of seven high-specification drillships to drill wells for clients
       in the global offshore oil exploration and production industry.
           Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 7 of 22




4.       List of the names of any person who directly or indirectly owns, controls, or holds, with
         power to vote, 5% or more of the voting securities of debtor: FMR LLC; Tor Asia Credit
         Master Fund LP; Quantum Pacific (Gibraltar) Ltd.1




1 Pacific Drilling S.A. does not and cannot know the precise holdings or identity of the beneficial holders of its publicly traded

common stock. Therefore, Pacific Drilling S.A. is listing, to the best of its knowledge, beneficial holders of 5% or greater of its
publicly traded common stock based on the most recent 13F filings of known beneficial holders.
            Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 8 of 22



 Fill in this information to identify the case:
 Debtor Name         Pacific Drilling S.A.
 United States Bankruptcy Court for the:
 Southern                              District of   Texas
                                                     (State)
 Case number (If                                           Chapter   11               ☐ Check if this is an
 known):                                                                                  amended filing


                                                               Schedule 1

Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor in the United States
                   Bankruptcy Court for the Southern District of Texas

         On the date hereof, each of the affiliated entities listed below (including the debtor in this
chapter 11 case, collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11
of title 11 of the United States Code in the United States Bankruptcy Court for the Southern District
of Texas. The Debtors have filed a motion requesting that the chapter 11 cases of these entities be
consolidated for procedural purposes only and jointly administered under the number assigned to
the chapter 11 case of Pacific Drilling S.A.

                                     Pacific Drilling S.A.
                                     Pacific Bora Ltd.
                                     Pacific Drilling Operations Limited
                                     Pacific Drilling Operations, Inc.
                                     Pacific Drilling, Inc.
                                     Pacific Drilling, LLC
                                     Pacific Drillship S.À R.L.
                                     Pacific Mistral Ltd.
                                     Pacific Santa Ana Limited
                                     Pacific Scirocco Ltd.
                                     Pacific Sharav S.À R.L.
                                     Pacific Drilling Holding (Gibraltar) Limited
                                     Pacific Drilling Company Limited
                                     Pacific Sharav Korlátolt Felelősségű Társaság
                                     Pacific Drilling Finance S.À R.L.
                                     Pacific Drilling Limited
                                     Pacific Drilling V Limited
                                     Pacific Drilling VII Limited
                                     Pacific Drillship Nigeria Limited
        Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 9 of 22




Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor in the United States
                 Bankruptcy Court for the Southern District of New York

         On November 12, 2017, Pacific Drilling S.A. and certain of its affiliates (the “2017
Debtors”) filed voluntary Chapter 11 petitions in the United States Bankruptcy Court for the
Southern District of New York (the “2017 Bankruptcy Proceedings”). On November 2, 2018,
the 2017 Debtors’ Modified Fourth Amended Joint Plan of Reorganization, dated October 31,
2018 (the “2018 Plan”) was confirmed. On November 19, 2018, the 2017 Debtors (other than the
Zonda Debtors as defined below) emerged from the 2017 Bankruptcy Proceedings after
successfully completing their reorganization pursuant to the terms of the 2018 Plan. Two of the
entities that were debtors in the 2017 Bankruptcy Proceedings remain active as debtors and debtors
in possession in those ongoing proceedings—Pacific Drilling VIII Limited and Pacific Drilling
Services, Inc. (together, the “Zonda Debtors”). For the avoidance of doubt, the Zonda Debtors
are not debtor entities in the chapter 11 cases of the Debtors listed above. The Zonda Debtors
remain as debtors in the 2017 Bankruptcy Proceedings. For more information on the 2017
Bankruptcy Proceedings please visit the 2017 Debtors’ claims agent website at:
https://cases.primeclerk.com/pacificDrilling/Home-Index.

                      [The remainder of this page intentionally left blank]
        Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 10 of 22




                                      Pacific Drilling S.A.
                                        Société anonyme
                   Siège social: 8-10 Avenue de la Gare, L-1610 Luxembourg
                                  R.C.S. Luxembourg: B159658

                                         (the “Company”)

        CIRCULAR RESOLUTIONS OF THE DIRECTORS OF THE COMPANY

I.     INTRODUCTION

Each of the undersigned directors of the Company (together the “Directors” and each a
“Director”), composing all of the members of the board of directors of the Company (the
“Board”), hereby note and unanimously resolve the following:

The Board notes that article 7.3 (viii) of the articles of association of the Company (the “Articles”)
provides that:

“Circular resolutions signed by all the directors […] are valid and binding as if passed at a duly
convened and held Board meeting, and bear the date of the last signature”.

Each of the Directors acknowledges and confirms that pursuant to this provision of the Articles
these resolutions shall, when duly signed, have the same effect as resolutions voted at a physically
held meeting of the Board.

II.    PREAMBLE

WHEREAS, the Board has reviewed and discussed the financial and operational condition of the
Company and the Company’s business on the date hereof, including the current and historical
performance of the Company, the assets and liquidity of the Company, the current and long-term
liabilities of the Company, the market for the Company’s services and the credit market conditions;

WHEREAS, the Board has received, reviewed, and discussed the recommendations of senior
management of the Company and the Company’s legal, financial, and other advisors as to the
relative risks and benefits of the strategic alternatives available to the Company, including
pursuing a reorganization through a bankruptcy case (the “Bankruptcy Case”) under the
provisions of Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Code”), and has received, reviewed and discussed forms or descriptions of the key
“first day” and “second day” filings that would be proposed to be made by the Company in
connection with the Bankruptcy Case (the “Initial Filings”);

WHEREAS, after review and discussion and due consideration of all of the information presented
to the Board, including the effect under Luxembourg law of commencing the Bankruptcy Case
pursuant to the Bankruptcy Code, the Board deems it advisable and in the best interests of the
Company, its creditors, shareholders, and other interested parties, for the Company to commence
the Bankruptcy Case by filing a voluntary petition for relief under the provisions of Chapter 11 of
the Bankruptcy Code (the “Petition”); and
        Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 11 of 22




WHEREAS, the Board deems it advisable and in the best interests of the Company, its creditors,
shareholders, and other interested parties for the Company to make the Initial Filings and to
conduct the business of the Company as contemplated thereby, including without limitation to
continue to participate in a centralized cash management system with certain of its affiliates (the
“Cash Management System”), and to provide adequate protection to the Company’s secured
creditors in order to utilize their cash collateral (“Cash Collateral”).

In this context, the Board is required to decide on the following items:

       1.      Consideration and approval of the filing of the Petition, the filing of the Initial
               Filings and the incurrence of credit through the Cash Management System and the
               provision of adequate protection to the Company’s secured creditors in exchange
               for the use of Cash Collateral, together with any other actions necessary or useful
               in relation thereto, to be carried out by the Company;

       2.      Appointment of any Director or day-to-day manager of the Company (each, an
               “Officer”) acting individually under his/her sole signature, in the name and on
               behalf of the Company, in order to represent the Company for the purposes of filing
               the Petition and the Initial Filings and negotiating and approving the terms and
               conditions of the continued use of the Cash Management System and Cash
               Collateral; and

       3.      Miscellaneous.

III.   DECLARATIONS/RESOLUTIONS

•      Each of the Directors confirms having no interest conflicting with that of the Company in
       the filing of the Petition.

•      Each of the Directors confirms having carefully reviewed and considered the Petition and
       the other documents and information presented related thereto.

•      Each of the Directors confirms that the matters referred to in the Petition and the other
       documents thereto are in compliance with the Articles and applicable legal provisions and
       would not result in any breach of any restriction imposed by the applicable laws, the
       Articles or any agreements, commitments or other covenants to which the Company is a
       party or by which the Company is bound.



Considering the above, all the Directors hereby take the following resolutions (the “Resolutions”)
which they consider to be in the best corporate interest (intérêt social) of the Company, its
creditors, shareholders, and other interested parties.




                                                 2
        Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 12 of 22




                                     FIRST RESOLUTION

The Board RESOLVES that in the judgment of the Board, it is desirable and in the best interests
of the Company, its creditors, shareholders, and other interested parties that the Petition and the
Initial Filings be filed by the Company in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”)

The Board RESOLVES to hereby approve and consent to the filing of the Petition and the Initial
Filings in the Bankruptcy Court.

As a consequence, the Board RESOLVES that the Company shall be, and it hereby is, authorized,
directed and empowered (i) to file the Petition and the Initial Filings and (ii) to perform any and
all such acts as are reasonable, advisable, expedient, convenient, proper or necessary to effect the
foregoing.

                                    SECOND RESOLUTION

The Board RESOLVES that any Director, and each of Bernie G. Wolford Jr., James W. Harris,
and Lisa M. Buchanan (each a “Designated Person” and collectively, the “Designated Persons”)
acting individually under his/her sole signature, with full power of substitution, in the name and
on behalf of the Company be, and hereby is, authorized and empowered under Luxembourg law:

               i. To execute and verify the Petition and the Initial Filings as well as all other
               ancillary documents and to cause the Petition to be filed with the Bankruptcy Court;

               ii. To make or cause to be made prior to the execution thereof any modifications
               to the Petition, the Initial Filings or any ancillary documents, and to execute, verify
               and file or cause to be filed all petitions, schedules, lists, motions, applications and
               other papers or documents, agreements, deeds, letters, instruments or certificates
               necessary or desirable in connection with any of the foregoing;

               iii. To take such additional action as he/she deems necessary or expedient in his/her
               absolute discretion from time to time in connection with and for the purposes and
               intent of the foregoing; and

               iv. To do whatever is necessary, useful or desirable in his/her sole opinion to
               implement these Resolutions.

                                     THIRD RESOLUTION

The Board RESOLVES that the law firm of Latham & Watkins LLP (“L&W”) be, and hereby is,
authorized, empowered and directed to represent the Company as its counsel in connection with
the Bankruptcy Case, and to take any and all actions to advance the Company’s rights, including
the preparation of pleadings and filings in the Bankruptcy Case; and in connection therewith, each
of the Designated Persons, acting singly and without the others, be, and hereby is, empowered on
behalf of and in the name of the Company, to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Bankruptcy Case, and to cause
to be filed an appropriate application for authority to retain the services of L&W.

                                                  3
        Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 13 of 22




The Board RESOLVES that the law firm of Jones Walker LLP (“JW”) be, and hereby is,
authorized, empowered and directed to represent the Company as its local counsel in connection
with the Bankruptcy Case, and to take any and all actions to advance the Company’s rights,
including the preparation of pleadings and filings in the Bankruptcy Case; and in connection
therewith, each of the Designated Persons, acting singly and without the others, be, and hereby is,
empowered on behalf of and in the name of the Company, to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the filing of the Bankruptcy
Case, and to cause to be filed an appropriate application for authority to retain the services of JW.

The Board RESOLVES that the investment bank of Greenhill & Co. (“Greenhill”) be and hereby
is engaged to provide investment banking and other related services to the Company in the
Bankruptcy Case; and in connection therewith, each of the Designated Persons, acting singly and
without the others, be, and hereby is, empowered on behalf of and in the name of the Company, to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately upon
the filing of the Bankruptcy Case, and to cause to be filed an appropriate application for authority
to retain the services of Greenhill.

The Board RESOLVES that the firm of AlixPartners, LLP (“AlixPartners”) be and hereby is
engaged to provide restructuring advice and other related services to the Company in the
Bankruptcy Case; and in connection therewith, each of the Designated Persons, acting singly and
without the others, be, and hereby is, empowered on behalf of and in the name of the Company, to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately upon
the filing of the Bankruptcy Case, and to cause to be filed an appropriate application for authority
to retain the services of AlixPartners.

The Board RESOLVES that the firm of Prime Clerk LLC (“Prime Clerk”) be and hereby is
engaged to act as notice, claims and balloting agent and to provide related services to the Company
in the Bankruptcy Case; and in connection therewith, each of the Designated Persons, acting singly
and without the others, be, and hereby is, empowered on behalf of and in the name of the Company,
to execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the Bankruptcy Case, and to cause to be filed an appropriate application for
authority to retain the services of Prime Clerk.

The Board RESOLVES that each of the Designated Persons, acting singly and without the others,
be, and hereby is, empowered on behalf of and in the name of the Company, to cause the Company
to employ other special counsel, financial advisors, investment bankers, accountants, restructuring
advisors and other professionals as appropriate in connection with the Bankruptcy Case and all
related matters.

                                    FOURTH RESOLUTION

The Board RESOLVES that in order to use and obtain the benefits of the Cash Collateral currently
held in the Cash Management System, the Company shall be, and it hereby is, authorized to grant
security interests in, and liens on, all or any portion of the Company’s assets for the benefit of the
Company’s affiliates and creditors, and to provide any additional adequate protection to creditors
that the Designated Persons shall deem necessary, appropriate or desirable, including but not
limited to periodic cash payments equal to interest payments and fees and expenses.


                                                  4
        Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 14 of 22




The Board RESOLVES that each of the Designated Persons, acting singly and without the others,
be, and hereby is, empowered, in the name and on behalf of the Company, to negotiate and approve
the terms and form of any adequate protection to creditors and to secure the payment and
performance of any post-petition financing, including the consensual use of Cash Collateral, and
to effectuate the foregoing by (i) paying or approving the payment of all amounts payable in
connection with any adequate protection arrangement, (ii) pledging or granting liens and
mortgages on, or security interest in, all or any portion of the Company’s assets, including all or
any portion of the issued and outstanding capital stock, partnership interests, or membership
interests of any subsidiaries of the Company, whether now owned or hereafter acquired, and (iii)
entering into or causing to be entered into such security agreements, pledge agreements, control
agreements, intercreditor agreements, mortgages, deeds of trust and other agreements as are
necessary, appropriate or desirable to effectuate the intent of, or matters reasonably contemplated
or implied by, these Resolutions in such form, covering such collateral and having such other terms
and conditions as are approved or deemed necessary, appropriate or desirable by the Designated
Person executing the same, the execution thereof by such Designated Person to be conclusive
evidence of such approval or determination.

                                     FIFTH RESOLUTION

The Board RESOLVES that in addition to the specific authorizations heretofore conferred upon
the Designated Persons, each of the Designated Persons, acting singly and without the others, be,
and hereby is, empowered in the name and on behalf of the Company, to do or cause to be done
all such further acts and things, including the payment of all fees, expenses, appropriate retainers
and other amounts payable by the Company with respect to the foregoing, and to execute and
deliver all such other instruments, certificates, agreements and documents as he or she may
consider necessary or appropriate to enable the Company to carry out the intent and to accomplish
the purposes of these Resolutions.

                                     SIXTH RESOLUTION

The Board RESOLVES that any of the Designated Persons may certify a copy of all or any of
these Resolutions and such certified copy shall be full and complete evidence of the powers and
authorities given by the foregoing and shall be fully binding on the Company without any more
formal proof or documentation.

                                  SEVENTH RESOLUTION

The Board RESOLVES that all acts and deeds heretofore or hereafter done in connection with the
actions contemplated in these Resolutions by any Designated Person for or on behalf of the
Company in entering into, executing, acknowledging or attesting to any arrangements, agreements,
instruments or documents, or in carrying out the terms and intentions of these Resolutions be, and
hereby are, ratified, approved and confirmed in all respects.
              (Remainder of page intentionally left blank. Signature page follows.)




                                                 5
             Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 15 of 22




Hunt, Roger - 10/30/2020 10:02:43 AM CT       Hunter, Jeff - 10/30/2020 9:59:43 AM CT




Ralls, Matt - 10/30/2020 10:02:24 AM CT       Ramineni, Kiran - 10/30/2020 9:59:05 AM CT




Simon, John V. - 10/30/2020 10:03:28 AM CT    Weinstein, David - 10/30/2020 10:00:13 AM CT




Wolford, Bernie - 10/30/2020 10:40:24 AM CT
           Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 16 of 22




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
PACIFIC DRILLING S.A.,                                       : Case No. 20-_______ (_____)
                                                             :
                  Debtor.                                    : (Joint Administration Requested)
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x

                      CONSOLIDATED LIST OF CREDITORS HOLDING THE
                          THIRTY LARGEST UNSECURED CLAIMS

          Pacific Drilling S.A. and the entities listed in the chart on Schedule 1 to this petition
(together, the “Debtors”) each filed a petition in this Court on the date hereof for relief under
chapter 11 of title 11 of the United States Code. Contemporaneously with the filing of their
petitions, the Debtors filed a motion requesting, among other things, authority to file a consolidated
list of creditors holding the thirty largest unsecured claims1 (the “Largest Unsecured Creditors
List”).

          The Largest Unsecured Creditors List is based on the Debtors’ books and records as of
approximately October 30, 2020, and was prepared in accordance with Rule 1007(d) of
the Federal Rules of Bankruptcy Procedure for filing in the Debtors’ chapter 11 cases. The
Largest Unsecured Creditors List does not include persons who come within the definition of
“insider” set forth in 11 U.S.C. § 101(31).

          The information contained in the Largest Unsecured Creditors List shall not constitute an
admission by, nor shall it be binding on, the Debtors. Moreover, nothing herein shall affect the
Debtors’ rights to challenge the amount or characterization of any claim at a later date. The failure
to list a claim as contingent, unliquidated, or disputed does not constitute a waiver of the Debtors’
rights to contest the validity priority and/or amount of such a claim.


1          Although this list of the top 30 unsecured creditors is presented on a consolidated basis for all of the affiliated debtors
that have commenced Chapter 11 filings on the date hereof, (a) certain of the creditors on this consolidated list may not necessarily
hold a claim against this specific debtor and (b) it is possible that certain of the affiliated debtors do not have any general unsecured
creditors.
                      Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 17 of 22


 Fill in this information to identify the case:
 Debtor Name           Pacific Drilling S.A.
 United States Bankruptcy Court for the:
 Southern                                      District of   Texas
                                                             (State)                                                                   ☐ Check if this is an
 Case number (If known):                                               Chapter   11                                                        amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who
Have the 30 Largest Unsecured Claims and Are Not Insiders       12/15
A list of creditors holding the thirty (30) largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include
claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.
§ 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the thirty (30) largest unsecured claims.
 Name of creditor and complete             Name, telephone number, and           Nature of       Indicate if     Amount of unsecured claim
 mailing address, including zip            email address of creditor             the claim       claim is        If the claim is fully unsecured, fill in only
 code                                      contact                               (for example,   contingent,     unsecured claim amount. If claim is
                                                                                 trade debts,    unliquidated,   partially secured, fill in total claim
                                                                                 bank loans,     or disputed     amount and deduction for value of
                                                                                 professional                    collateral or setoff to calculate
                                                                                 services, and                   unsecured claim.
                                                                                 government                        Total         Deduction
                                                                                 contracts)                       claim, if     for value of      Unsecured
                                                                                                                  partially      collateral         claim
                                                                                                                  secured         or setoff
1     National Oilwell Varco Service      Rafael Maldonaldo
      5100 N. Sam Houston                 In charge of Field Service
      Parkway W.                          Phone: 281-569-8486                    Trade                                                                $72,704
      Houston, TX 77086                   Email:
                                          Rafael.Maldonado@nov.com
2                                         James Guidry
      Hiller Offshore Services
                                          Phone: 337-837-3388
      209 Stanton, Road                                                          Trade                                                                $41,691
                                          Email:
      Broussard, LA 70518
                                          jguidry@hillercompanies.com
3     National Oilwell Varco HRC          Dave Douglas
      5100 North Sam Houston              In charge of Repair Centers
                                                                                 Trade                                                                $33,372
      Pkwy West                           Phone: 281-569-8426
      Houston, TX 77086                   Email: Dave.Douglas@nov.com
4     Man Energy Solutions SE             Victor Bittner
      Stadtbachstrabe 1                   Phone: 954-960-6658                    Trade                                                                $30,801
      Augsburg 86153                      Email: victor.bittner@man-es.com
5     3C Metal USA Inc.
                                  Dejan Zigic
      5100 Westheimer Road, Suite
                                  Phone: 971 (0)4 8830682                        Trade                                                                $21,047
      595
                                  Email: dzigic@3cmetalme.com
      Houston, TX 77056
6     Fugro Norway AS                     Bjorne Inge Nilsen
      PO Box 490                          Phone: 47 21 50 14 00
                                                                                 Trade                                                                $20,250
      Oslo 0213 03                        Mobile: 47 90519880
      Norway                              Email: b.i.nilsen@fugro.com
7     GAC Shipping (S.A.) (Pty)
      Ltd.                                Ryan Maher
      2nd Floor, 176 Sir Lowry            Phone: 27 (0) 83 635 8120              Trade                                                                $17,547
      Road                                Email: ryan.maher@gac.com
      Cape Town 8001 ZA
8     Charter Supply Company              Tod Murphey
      8100 Ambassador Caffery             Phone: 281 572 3712
                                                                                 Trade                                                                $16,109
      Pkwy.                               Email:
      Broussard, LA 70518                 tmurphey@chartersupply.com
                   Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 18 of 22


Name of creditor and complete        Name, telephone number, and        Nature of       Indicate if     Amount of unsecured claim
mailing address, including zip       email address of creditor          the claim       claim is        If the claim is fully unsecured, fill in only
code                                 contact                            (for example,   contingent,     unsecured claim amount. If claim is
                                                                        trade debts,    unliquidated,   partially secured, fill in total claim
                                                                        bank loans,     or disputed     amount and deduction for value of
                                                                        professional                    collateral or setoff to calculate
                                                                        services, and                   unsecured claim.
                                                                        government                        Total         Deduction
                                                                        contracts)                       claim, if     for value of      Unsecured
                                                                                                         partially      collateral         claim
                                                                                                         secured         or setoff
9                                    Kevin Donovan
     Kongsberg Maritime, Inc
                                     Phone: 504-303-5255
     5373 W. Sam Houston
                                     Email:                             Trade                                                                $15,948
     Parkway N Suite 200
                                     Kevin.Donovan@km.kongsberg.co
     Houston, TX 77581
                                     m
10   OMA Logistics Senegal SARL
     Avenue A, Fadiga, Immeuble
                                     Vincent Bayiha Kodock
     Lahad Mbake, Mezzanine
                                     Phone: 221 33 822 85 37
     Block A, BP14215, Dakar
                                     Mob: +221 77 762 18 72             Trade                                                                $14,120
     14215
                                     Email: vincent.bayiha-
     Dakar
                                     kodock@omagroup.com
     Dakar
     Senegal
11   Dickerman Overseas
                                     Andrew Sharp
     Contracting Co L
                                     Phone: 44 (0)1536 525131
     Unit 3, Adam Business                                              Trade                                                                $12,463
                                     Email:
     Centre, Henso
                                     Operations@dickermangroup.com
     Northants NN 168PX
12                                   Mark Blanchard
                                     Phone: 985-714-2933
     Tanks-A-Lot, Inc.
                                     MBlanchard@tanksalotinc.com
     7723 Hwy 182 East                                                  Trade                                                                $11,616
                                     Scot Robinson
     Morgan City, LA 70380
                                     Phone: 985-385-1913
                                     Email: srobison@tanksalotinc.net
13   Viking Life-Saving Equipment    Todd Jarrell
     11255 NW 106 St. ST. 1          Phone: 832-982-7611                Trade                                                                $10,992
     Miami, FL 33178                 Email: tpj@viking-life.com
14                                 Tim Gemmill
     Gulf Copper & Manufacturing
                                   Phone: 409-641-2507
     Corp
                                   Cell: 832-551-6801                   Trade                                                                $10,655
     7200 Proctor Street Extension
                                   Email:
     Port Arthur, TX 77642
                                   Tim.Gemmill@gulfcopper.com
15   Ameriforge Corporation          Billy Walker
     945 Bunker Hill Rd, Ste 5020    Phone: 713 429 8318                Trade                                                                $10,342
     Houston, TX 77024               Email: wwalker@afglobalcorp.com
16   Seven Seas Maritime
                                     Miquel Pena
     Services Spain
                                     Phone: 34 633 018214
     C/. El Guinchete s/n (Recinto
                                     Email:                             Trade                                                                 $8,712
     Portu
                                     miquel.pena@sevenseasgroup.co
     Las Palmas de Gran Canaria
                                     m
     35008
17   Bureau Veritas North            Michael Wilkins
     America, Inc.                   Phone: 281.671.5627
     16800 Greenspoint Dr, Suite     Email:                             Trade                                                                 $8,555
     300-S                           Michael.Wilkins@bureauveritas.co
     Houston, TX 77060               m
18   Tri-State Environmental, LLC    J. Terry Dykes
     P.O. Box 403                    Phone: 601-689-0755                Trade                                                                 $8,388
     Petal, MS 39465                 Email: tdykes@tristateoffshore.com
19                                 Jenny DeLamar-Snypes
     Pace Analytical Services, LLC
                                   Phone: 704-617-2289
     1800 Elm Street SE                                                 Trade                                                                 $7,417
                                   Email:
     Minneapolis, MN 55414
                                   Jenny.Snipes@pacelabs.com
20   Dintec Co., Ltd                 Y.H Jung
     Dintec Bldg, 1144-10,           Phone: 82-(0)51-664-1076 (DID)
                                                                       Trade                                                                  $6,436
     Choryang 3                      Mobile : 82-10-3828-1796
     Busan 444-444                   Email: yonghoon.jung@dintec.co.kr
                    Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 19 of 22


Name of creditor and complete         Name, telephone number, and       Nature of       Indicate if     Amount of unsecured claim
mailing address, including zip        email address of creditor         the claim       claim is        If the claim is fully unsecured, fill in only
code                                  contact                           (for example,   contingent,     unsecured claim amount. If claim is
                                                                        trade debts,    unliquidated,   partially secured, fill in total claim
                                                                        bank loans,     or disputed     amount and deduction for value of
                                                                        professional                    collateral or setoff to calculate
                                                                        services, and                   unsecured claim.
                                                                        government                        Total         Deduction
                                                                        contracts)                       claim, if     for value of      Unsecured
                                                                                                         partially      collateral         claim
                                                                                                         secured         or setoff
21   Wellbore Integrity Solutions,    Raymond Bradbury
     LLC                              Phone: 985-303-6399
     1310 Rankin Road, Building       Email:                            Trade                                                                 $6,278
     18                               Raymond.Bradberry@wellboreinte
     Houston, TX 77073                grity.com
22   ABS Americas                     Kendra Huhn
     16855 Northchase Drive           Phone: 346-268-0435               Trade                                                                 $6,184
     Houston, TX 77060                Email: khuhn@eagle.org
23                                    Joran Herfjord
                                      Phone: 47 73 58 76 00
     Kongsberg Seatex AS              Mobile: 47 92 29 34 01)
                                                                        Trade                                                                 $6,122
     Pirsenteret, Trondheim 7462      Email:
                                      Kevin.Donovan@km.kongsberg.co
                                      m
24   Service Medical International    Paula Colombo
     Limit                            Phone: 832 289 2284
     KM 12 ABA/PH Expressway,         Email:                           Trade                                                                  $5,877
     INTELS CAM                       Paula.Colombo@internationalsos.c
     Port Harcourt, NI, 99999         om
25                                    Paul Freeland
     Subseaquence Limited
                                      Phone: 0044 203 637 035
     A103 First Floor, Fuel Tank                                        Trade                                                                 $5,875
                                      Email:
     London SE8 3DX
                                      Paul.freeland@subseaquence.com
26                                    Hank LaFosse
     Gulfstream Services, Inc         Phone: (985) 868-0303
     P.O. Box 734693                  Mobile: (337) 526-4114            Trade                                                                 $5,697
     Dallas, TX 75373                 Email:
                                      hlafosse@gulfstreamservices.com
27   Clover Tool Co. Inc              Tabatha Rongey
     6903 FM 359 South                Phone: 281-561-5600               Trade                                                                 $5,328
     Fulshear, TX 77441               Email: clover@clovertool.com
28   ScanTech Offshore Limited
     ScanTech House,Morton Peto Ryan Shearwood
                                                                        Trade                                                                 $5,308
     Road                       Phone: 44 0 7850424887
     Norfolk, NR310LT
29
                                      Larry Bertrand /
                                      Phone: 337-374-1703
     Brandt, A division of National
                                      Email: Larry.Bertrand@nov.com
     PO Box 201198                                                      Trade                                                                 $5,032
     Dallax, TX 75320                 Paxton Latiolais
                                      Phone: 337-374-1701
                                      Email: Paxton.Latiolais@nov.com
30   National Oilwell Varco, LP       Tim McGarity
     10353 Richmond Avenue            Phone: 713-306-7792               Trade                                                                 $5,021
     Houston, TX 77042                Email: Tim.McGarity@nov.com
                     Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 20 of 22


Fill in this information to identify the case:
Debtor Name           Pacific Drilling S.A.
United States Bankruptcy Court for the:
Southern                                      District of   Texas
                                                            (State)
Case number (If known):                                               Chapter      11



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                   12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.
                           Declaration and signature
                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
                       or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                       correct:
                       ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                       ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                       ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                       ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                       ☐          Schedule H: Codebtors (Official Form 206H)
                       ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                       ☐          Amended Schedule
                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                                  (Official Form 204)
                       ☐          Other document that requires a declaration
I declare under penalty of perjury that the foregoing is true and correct.


Executed on       10/30/2020                                           /s/ James W. Harris
                MM / DD / YYYY                                        Signature of individual signing on behalf of debtor


                                                                      James W. Harris
                                                                      Printed name


                                                                      Designated Person
                                                                      Position or relationship to debtor
          Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 21 of 22




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
PACIFIC DRILLING S.A.,                                       : Case No. 20-_______ (_____)
                                                             :
                  Debtor.                                    : (Joint Administration Requested)
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x

                                 CORPORATE OWNERSHIP STATEMENT

          Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
there are no corporations, other than a government unit, that directly or indirectly own 10% or
more of any class of the debtor’s equity interests.

                                        LIST OF EQUITY HOLDERS

        Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the following is a list
equity security holders:1

          Equity Holders                        Address of Equity Holder                             Percentage of
                                                                                                     Equity Held

      FMR LLC                                   245 Summer Street                                         6.4302%
                                                Boston, MA 02210
      TOR Asia Credit                           190 Elgin Avenue                                          6.0025%
      Master Fund LP                            Grand Cayman KY1-9005
                                                CAYMAN ISLANDS
      Quantum Pacific                           57/63 Line Wall Road                                      5.1101%
      (Gibraltar) Ltd.                          Gibraltar
                                                J1
                                                GX11 1AA




1          Pacific Drilling S.A. does not and cannot know the precise holdings or identity of the beneficial holders of its publicly
traded common stock. Therefore, Pacific Drilling S.A. is listing, to the best of its knowledge, beneficial holders of 5% or greater
of its publicly traded common stock based on the most recent 13F filings of known beneficial holders.
                      Case 20-35212 Document 1 Filed in TXSB on 10/30/20 Page 22 of 22


 Fill in this information to identify the case:
 Debtor Name           Pacific Drilling S.A.
 United States Bankruptcy Court for the:
 Southern                                      District of   Texas
                                                             (State)
 Case number (If known):                                               Chapter      11



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                  12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.
                           Declaration and signature
                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
                       or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                       correct:
                       ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                       ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                       ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                       ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                       ☐          Schedule H: Codebtors (Official Form 206H)
                       ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                       ☐          Amended Schedule
                       ☐        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                                Form 204)
                               Other document that requires a declaration Corporate Ownership Statement and List of Equity Security Holders
I declare under penalty of perjury that the foregoing is true and correct.


Executed on       10/30/2020                                          /s/ James W. Harris
                MM / DD / YYYY                                       Signature of individual signing on behalf of debtor


                                                                     James W. Harris
                                                                     Printed name


                                                                     Designated Person
                                                                     Position or relationship to debtor
